DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al. [US 6,392,525 B1.]
Regarding claims 1 and 4, Kato et al. discloses an electronic component [figure 1] comprising: 
- a magnetic body [1] including first magnetic metal particles; 
- internal coil parts [3] embedded within the magnetic body; and 
- insulation resistance layers [2a, 2b] disposed on opposing upper and lower surfaces of the magnetic body, and including second magnetic metal particles, wherein the resistance layers cover the entire upper and lower surfaces of the magnetic body, wherein at least one of the first magnetic metal particles includes an oxide layer [aluminum oxide], and wherein at least one of the first magnetic metal particles does not include a same oxide layer as an oxide layer of the second magnetic metal particle [note, the second metal particles formed of MnZn ferrite, NiZn 
Claim Rejections - 35 USC § 103
Claims 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Inoue et al. [US 6,888,435 B2.]
Regarding claims 2 and 17, Kato et al. discloses the instant claimed invention except for the specific material for the second magnetic metal oxide layer.
Inoue et al. discloses a magnetic component [figure 3] comprising: 
- a magnetic body [1] including a first magnetic particles [Fe-Si, Fe-Si-Al Fe-Ni, Fe-Co, Fe-Mo-Ni based material]; 
- an internal coil [2] embedded within the magnetic body; and
- an insulation resistance layers [4] disposed on opposing upper and lower surfaces of the magnetic body and including a second magnetic metal particles [MnZn ferrite or NiZn ferrite] different from that of the magnetic body.
Inoue et al. further discloses the use of metal oxide coating film/layer that covered the magnetic powder, wherein the metal oxide film/layer contains at least one non-magnetic element selected from Si, Al, Cr, Ti, Zr, Nb and Ta [column 4, lines 27-41.]
Inoue et al. further discloses different packing ratios of the magnetic particles.
It would have been obvious at the time the invention was made to use chromium oxide for the metal oxide of Kato et al., as suggested by Inoue et al., for the purpose of improving oxidation and/or insulation.
The specific packing ratio would have been an obvious design consideration based on the intended magnetic flux/field desired and/or magnetic permeabilities.

The specific D50 would have been an obvious design consideration for the purpose of improving packing density.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Inoue et al. as applied to claim 1 above, and further in view of Kim et al. [US 2015/0162124 A1.] 
Kato et al. in view of Inoue et al. discloses the instant claimed invention except for the specific arrangement additional insulation resistance layer. 
Kim et al. discloses chip electronic component comprising:
- a magnetic body [113] including first magnetic metal particles:
- infernal coil parts 124, 26] embedded within the magnetic body, and
- insulation resistance layers [115] disposed on opposing upper and lower surfaces of the magnetic body, and including second magnetic metal particles having an oxide coating. 
Kim further discloses the insulation resistance layers are further disposed on opposing side surfaces of the magnetic body, wherein the insulation resistance layers cover an entirety of the opposing side surfaces of the magnetic body [figure 1.] 
It would have been obvious at the time the invention was made to use the resistance layers arrangement of Kim in Kato et al., as modified, for the purpose of improving resistances.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Inoue et al. as applied to claim 1 above, and further in view of CN105989987A.


Kato et al. in view of Inoue et al. discloses the instant claimed invention except for the specific 
CN 105989987A discloses a chip electronic component comprising:
- a magnetic body [10, 16, 17, 18, 19] including first magnetic metal particles;
- internal col parts (24, 26] embedded within the magnetic body; and
- insulation resistance layers [14] disposed on opposing upper and lower surfaces of the magnetic body, and including second magnetic metal particles having an oxide coating.
CN 105989987A further discloses first and second external electrodes [figure 1] disposed on outer surfaces of the magnetic body to be connected to end portions [24a, 26a] of the internal coil parts, wherein the first and second external electrodes each include an external electrode layer [12a, 12h] and a plating layer [ 13a, 13h] disposed on the external electrode layer.
CN 105989987A_ further discloses the insulation resistance layers [14] are disposed on portions of upper and lower surfaces of the magnetic body not covered by the external electrode layers, wherein the plating lever includes at least one selected from the group consisting of nickel [Ni], copper [Cu], and tin [Sn.]
It would have been obvious at the time the invention was made to use the external electrode design of CN105989987A in Kato et al. in view of Inoue et al. for the purpose of improving internal/external connections.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837